Case 1:20-cv-00204-RM-NYW Document 100 Filed 11/13/20 USDC Colorado Page 1 of 2


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 20-cv-00204-RM-NYW

  TODD UBEL, individually and on behalf of all others similarly situated,

         Plaintiff,

  v.

  PROGRESSIVE DIRECT INSURANCE COMPANY,
  J.D. POWER, and
  MITCHELL INTERNATIONAL, INC.,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This insurance dispute is before the Court on the recommendation of United States

  Magistrate Judge Nina Y. Wang (ECF No. 98) to grant Defendants J.D. Power and Mitchell

  International’s motion to dismiss for lack of personal jurisdiction (ECF No. 50) and to grant in

  part and deny in part Defendant Progressive Direct Insurance Company’s motion to dismiss for

  failure to state a claim (ECF No. 18). The Court accepts and adopts the recommendation, which

  is incorporated into this order by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

         The recommendation advised the parties that specific written objections were due within

  fourteen days after being served a copy of the recommendation. (See ECF No. 98 at 46 n.14.)

  The deadline for responding to the recommendation has come and gone without a response from

  any party. “In the absence of a timely objection, the district court may review a magistrate

  judge’s report under any standard it deems appropriate.” Summers v. Utah, 927 F.3d 1165, 1167

  (10th Cir. 1991).

         In summary, the magistrate judge concluded that after limited jurisdictional discovery,

  Plaintiff had failed to make a prima facie showing that Defendants J.D. Power and Mitchell
Case 1:20-cv-00204-RM-NYW Document 100 Filed 11/13/20 USDC Colorado Page 2 of 2


  International had sufficient “minimum contacts” with Colorado to establish specific personal

  jurisdiction. Applying both the continuing relationships and harmful effects frameworks, the

  magistrate judge determined that these Defendants did not purposefully direct their activities at

  Colorado residents. Accordingly, dismissal of the claims against the is warranted under Fed. R.

  Civ. P. 12(b)(2). The magistrate judge determined that Plaintiff sufficiently pleaded a common

  law breach of contract claim against Defendant Progressive Direct Insurance Company based on

  allegations that it failed to pay him the actual cash value of his vehicle as required under his

  policy. The complaint failed to state any other claim, and therefore the magistrate judge properly

  recommended dismissing claims for breach of contract (under theories besides the failure to pay

  the actual cash value), bad faith, tortious interference, and civil conspiracy pursuant to Fed. R.

  Civ. P 12(b)(6).

         The Court finds the analysis in the magistrate judge’s forty-seven-page recommendation

  is thorough and sound and discerns no clear error on the face of the record. See Gallegos v.

  Smith, 401 F. Supp. 3d 1352, 1356-57 (D. N.M. 2019) (applying deferential review of the

  magistrate judge’s work in the absence of any objection). Therefore, the Court GRANTS

  Defendants J.D. Power and Mitchell International’s motion to dismiss (ECF No. 50) and

  GRANTS IN PART and DENIES IN PART Defendant Progressive Direct Insurance Company’s

  motion to dismiss (ECF No. 18), as set forth in the recommendation.

         DATED this 13th day of November, 2020.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                    2
